This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                          No. 31,671

 5 AARON J. UPCHURCH,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 John A. Dean, District Judge

 9 Gary K. King, Attorney General
10 M. Victoria Wilson, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jacqueline Cooper, Chief Public Defender
14 Adrianne R. Turner, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 BUSTAMANTE, Judge.
 1        Defendant-Appellant Aaron Upchurch (Defendant) has appealed his convictions

 2 for larceny, burglary, conspiracy to commit larceny, and conspiracy to commit

 3 burglary. On May 2, 2012, we issued a second notice of proposed summary

 4 disposition, proposing to affirm in part and reverse in part. The State has filed a

 5 response with this Court indicating that it does not oppose our analysis. Defendant

 6 has also filed a memorandum in response in which he indicates that he substantially

 7 agrees, while renewing his claim of ineffective assistance of counsel. With respect to

 8 this claim, Defendant advances no new argument. We therefore remain unpersuaded.

 9        Accordingly, for the reasons stated in the second notice of proposed summary

10 disposition, we affirm Defendant’s convictions for larceny, burglary, and conspiracy

11 to commit larceny. We reverse Defendant’s conviction for conspiracy to commit

12 burglary, as well as the habitual offender sentence enhancement, and remand for

13 further proceedings consistent herewith.

14        IT IS SO ORDERED.



15
16                                         MICHAEL D. BUSTAMANTE, Judge

17 WE CONCUR:


18
19 JAMES J. WECHSLER, Judge

                                              2
1
2 RODERICK T. KENNEDY, Judge




                               3